EXHIBIT 10.82


CONFIDENTIAL TREATMENT REQUESTED


CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION




2011 RESOLUTION AGREEMENT TO WAFERING SUPPLY AND SALES AGREEMENT
 
This Resolution Agreement to the Wafering Supply and Sales Agreement (the
“Resolution Agreement”) is entered into by and between:


FIRST PHILEC SOLAR CORPORATION, a company organized under the laws of the
Philippines and having its principal office located at the First Philippine
Industrial Park, Tanauan City, Batangas (hereinafter referred to as “FPSC”);
- and -
SUNPOWER PHILIPPINES MFG., LTD, a Cayman Islands corporation duly licensed to do
business under the laws of the Philippines and having its principal office
located at 100 East Main Avenue, Laguna Techno Park, Biñan, Laguna, Philippines
(hereinafter referred to as “SunPower”),



(collectively referred to as “the Parties”).


Whereas, FPSC and SunPower entered into a WAFERING SUPPLY AND SALES AGREEMENT
(the “Supply Agreement”) on November 5, 2007 and are in the process of
negotiating an extension to said Supply Agreement; and
Whereas, the Parties would like to set forth their agreement regarding certain
matters occurring in Q2 and Q3 of 2011 as relating to the Supply Agreement, as
well as certain amendments to the Supply Agreement.
NOW, THEREFORE, in consideration of the mutual promises and undertakings of the
Parties, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree as follows:


1.
Q2 2011 yield loss sharing will be retroactively adjusted to include an
additional $650K adjustment, to be borne by SunPower, due to quality issues
associated with *** ingots.



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

1

--------------------------------------------------------------------------------


2.
The costs associated with the 16.5MT of ingot assigned to WIP in Q2 2011 will be
borne by FPSC. To the extent that Q2 2011 yield loss compensated by SunPower
included this material, SunPower will be credited by FPSC $810K in Q3 2011.

3.
SunPower is not responsible for any claims from FPSC for additional yield loss
related to Q2 2011 except for item #6 below.

4.
SunPower agrees to fund ***% of the yield loss for the month of July 2011, where
the minimum yield is not below ***%. Yield below ***% shall be entirely the
responsibility of FPSC. All yield losses under the Supply Agreement from August
1, 2011 and beyond, except those reflected in item #6 below, are the financial
responsibility of FPSC and not SunPower. For the avoidance of doubt, liability
for ingot related defects shall be determined using the existing Material Review
Board (MRB) process of FPSC with respect to incoming ingots and the existing MRB
process of SunPower with respect to incoming wafers, in compliance with
SunPower's technical specifications for ingots and wafers. FPSC will engage
SunPower engineering and quality personnel in its MRB process and SunPower
personnel will have the opportunity to provide input into ingot disposition
decisions. Section 3.5 of the Supply Agreement is hereby superseded by this
section.

5.
From August 1, 2011 and onward, the wafers per kg for products under the Supply
Agreement is fixed at *** wafers/kg for 170um wafer thickness. There will be no
exceptions including any wafers in WIP prior to the month of August 2011.

6.
For the approximate 1.073Million wafers currently being processed for slurry
residue, the parties agree to cost share the loss up to a maximum of $322K per
party.

7.
SunPower agrees to compensate FPSC $420k for the month of July 2011 under
Section 3.4 (Price True Up) of the Supply Agreement. The parties have initiated
discussions to consider fixed pricing for 2012 and both parties shall negotiate
in good faith the formalization of these terms in the extension of the current
Supply Agreement.

8.
In order to maintain FPSC's competitiveness, the Parties agree that for Q4 2011,
pricing for 170um wafer thickness shall be fixed at $*** per wafer if the volume
ordered by, and delivered to, SunPower is at least *** million wafers in Q4
2011. The Parties further agree that for Q4 2011, pricing for 170um wafer
thickness shall be fixed at $*** per wafer if the volume ordered by, and
delivered to, SunPower is at least *** million wafers in Q4 2011. This pricing
shall supersede the pricing set forth in the Supply Agreement for Q4 2011.



Sections 9.3, 9.4, 9.6-9.16 of the Supply Agreement shall apply to this
Resolution Agreement to Wafering Supply and Sales Agreement.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.





2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Resolution Agreement as the
date last written below in duplicate originals, both of which will be deemed
originals, and both of which taken together shall be deemed one and the same
instrument.




FIRST PHILEC SOLAR CORPORATION




/s/ Danilo C. Lachica
SUNPOWER PHILIPPINES MFG LTD






/s/ Paul Charrette
Danilo C. Lachica
President
Date: 21 Oct 2011
VP, Supply Chain


Date: Oct 21, 2011








3